PER CURIAM.
Adonnis Smith appeals from the judgment entered on his convictions after a jury trial for murder in the first degree and armed criminal action. There was no error in the admission of the child eyewitness's out of court statements and no error *338in failing to sua sponte intervene in the prosecutor's closing argument. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).